Exhibit 10.5

 

 

SECURITY AGREEMENT

 

by

 

BODY CENTRAL CORP.

AND EACH SUBSIDIARY OF BODY CENTRAL CORP.

LISTED AS A GRANTOR ON THE SIGNATURE PAGES HERETO,
as Grantors,

 

THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

LANE FIVE PARTNERS LP,

as Agent

 

Dated as of June 27, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PREAMBLE

 

1

 

 

 

RECITALS

 

1

 

 

 

AGREEMENT

 

2

 

 

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1.

Definitions

2

SECTION 1.2.

Interpretation

8

SECTION 1.3.

Information Certificate

8

 

 

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

 

 

SECTION 2.1.

Pledge; Grant of Security Interest

8

SECTION 2.2.

Secured Obligations

9

SECTION 2.3.

Security Interest

9

 

 

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

 

 

 

SECTION 3.1.

Delivery of Certificated Securities Collateral

10

SECTION 3.2.

Perfection of Uncertificated Securities Collateral

11

SECTION 3.3.

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

11

SECTION 3.4.

Other Actions

12

SECTION 3.5.

Supplements; Further Assurances

14

 

 

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 4.1.

Title

15

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

SECTION 4.2.

Limitation on Liens; Defense of Claims; Transferability of Collateral

15

SECTION 4.3.

Chief Executive Office; Change of Name; Jurisdiction of Organization

15

SECTION 4.4.

Location of Inventory and Equipment

16

SECTION 4.5.

Condition and Maintenance of Equipment

16

SECTION 4.6.

Due Authorization and Issuance

16

SECTION 4.7.

No Conflicts, Consents, etc.

16

SECTION 4.8.

Collateral

17

SECTION 4.9.

Insurance

17

SECTION 4.10.

Access to Collateral, Books and Records; Other Information

17

SECTION 4.11.

Additional Guarantors

18

 

 

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

SECTION 5.1.

Pledge of Additional Securities Collateral

19

SECTION 5.2.

Voting Rights; Distributions; etc.

19

SECTION 5.3.

Organization Documents

20

SECTION 5.4.

Defaults, Etc.

21

SECTION 5.5.

Certain Agreements of Grantors As Issuers and Holders of Equity Interests

21

 

 

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

 

 

SECTION 6.1.

Grant of License

21

SECTION 6.2.

Registrations

22

SECTION 6.3.

No Violations or Proceedings

22

SECTION 6.4.

Protection of Agent’s Security

22

SECTION 6.5.

After-Acquired Property

23

SECTION 6.6.

Modifications

23

SECTION 6.7.

Litigation

23

SECTION 6.8.

Third Party Consents

24

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING CREDIT CARD RECEIVABLES

 

 

 

SECTION 7.2.

Maintenance of Records

24

SECTION 7.3.

Modification of Terms, Etc.

24

SECTION 7.4.

Collection

24

 

 

 

ARTICLE VIII

REMEDIES

 

 

 

SECTION 8.1.

Remedies

25

SECTION 8.2.

Notice of Sale

27

SECTION 8.3.

Waiver of Notice and Claims

27

SECTION 8.4.

Certain Sales of Collateral

27

SECTION 8.5.

No Waiver; Cumulative Remedies

28

SECTION 8.6.

Certain Additional Actions Regarding Intellectual Property

29

SECTION 8.7.

Application of Proceeds

29

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

SECTION 9.1.

Concerning Agent

29

SECTION 9.2.

Agent May Perform; Agent Appointed Attorney-in-Fact

30

SECTION 9.3.

Expenses

30

SECTION 9.4.

Continuing Security Interest; Assignment

30

SECTION 9.5.

Termination; Release

31

SECTION 9.6.

Modification in Writing

31

SECTION 9.7.

Notices

32

SECTION 9.8.

GOVERNING LAW

32

SECTION 9.9.

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

32

SECTION 9.10.

Severability of Provisions

33

SECTION 9.11.

Execution in Counterparts; Effectiveness

34

SECTION 9.12.

No Release

34

SECTION 9.13.

No Credit for Payment of Taxes or Imposition

34

SECTION 9.14.

No Claims against the Agent

34

SECTION 9.15.

Obligations Absolute

34

 

iii

--------------------------------------------------------------------------------


 

SIGNATURES

 

 

 

 

 

EXHIBIT 1

 

Form of Securities Pledge Amendment

SCHEDULE I

 

Intercompany Notes

SCHEDULE II

 

Filings, Registrations and Recordings

SCHEDULE III

 

Pledged Interests

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of June 27, 2014 (as amended, restated, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this “Security Agreement”) made by BODY CENTRAL CORP., a Delaware
corporation (the “Company”) and each Subsidiary of the Company signatory hereto
(the “Original Guarantors”) and from time to time party hereto by execution of a
joinder agreement (the “Additional Guarantors” and, together with the Original
Guarantors, the “Guarantors”; the Company and the Guarantors are each a
“Grantor” and, collectively, the “Grantors”), in favor of LANE FIVE PARTNERS LP,
in its capacity as collateral agent (in such capacity, the “Agent”) for the
Buyers (as defined below) party to the Securities Purchase Agreement, dated as
of even date herewith (as amended, restated or otherwise modified from time to
time, the “Securities Purchase Agreement”).

 

R E C I T A L S :

 

A.                                    The Company and each party listed as a
“Buyer” on the Schedule of Buyers (as such schedule may be amended, restated or
otherwise modified from time to time) attached thereto, each a “Buyer”, and
collectively, the “Buyers”) are parties to the Securities Purchase Agreement,
pursuant to which Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” (as defined in the
Securities Purchase Agreement).

 

B.                                    Pursuant to that certain Guaranty dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”; the Guaranty, the Notes, the Securities
Purchase Agreement, this Security Agreement, and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by the Securities Purchase Agreement are, collectively, the
“Transaction Documents”), the Guarantors (as defined in the Guaranty) have,
among other things, unconditionally guaranteed the Guaranteed Obligations (as
defined in the Guaranty).

 

C.                                    The Grantors will receive substantial
benefits from the execution, delivery and performance of the Obligations and the
Guaranteed Obligations and each is, therefore, willing to enter into this
Security Agreement.

 

D.                                    This Security Agreement is given by each
Grantor in favor of the Agent for the benefit of the Credit Parties (as
hereinafter defined) to secure the payment and performance of all of the Secured
Obligations (as hereinafter defined).

 

E.                                     It is a condition precedent to the Buyers
entering into the Securities Purchase Agreement that the Company and the
Original Guarantors shall have executed and delivered to the Agent this Security
Agreement providing for the grant to the Agent for the benefit of the Buyers of
a security interest in substantially all current and future assets of such
Grantors to secure all of the Company’s obligations under the Securities
Purchase Agreement

 

--------------------------------------------------------------------------------


 

and the Notes issued pursuant thereto and the Original Guarantors’ obligations
under the Guaranty.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.                                          Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Transaction Documents, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.

 

(b)                                 Capitalized terms used but not otherwise
defined herein that are defined in the Transaction Documents shall have the
meanings given to them in the Transaction Documents.

 

(c)                                  The following terms shall have the
following meanings:

 

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agent” shall have the meaning assigned to such term in the Preamble hereof.

 

“Blocked Account Agreement” means with respect to any deposit account
established by a Grantor, an agreement, in form and substance satisfactory to
the Agent, establishing control (as defined in the UCC) of such deposit account
by the Agent and whereby the bank maintaining such deposit account agrees, upon
the occurrence and during the continuance of a Cash Dominion Event, to comply
only with the instructions originated by the Agent without the further consent
of any Grantor.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
and with whom a Blocked Account Agreement has been, or is required to be,
executed in accordance with the terms hereof.

 

“Buyer” and “Buyers” shall have the meaning assigned to such term in Recital A
hereof.

 

--------------------------------------------------------------------------------


 

“Cash Dominion Event” shall have the meaning specified therefor in the First
Priority Documents (as defined in the Subordination Agreement).

 

“CFC” means a “controlled foreign corporation” (within the meaning of
Section 957 of the Code).

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
Law) against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

 

“Control” shall mean (i) in the case of any Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
security entitlement, “control,” as such term is defined in Section 8-106 of the
UCC.

 

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, the registrations and applications
listed in Section III of the Information Certificate, together with any and all
(i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

 

“Credit Card Issuer” shall mean any person (other than a Grantor) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc., and
Novus Services, Inc. and other issuers approved by the Agent.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Grantor’s sales

 

--------------------------------------------------------------------------------


 

transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.

 

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Grantor resulting from charges by a
customer of a Grantor on credit or debit cards issued by such Credit Card Issuer
in connection with the sale of goods by a Grantor, or services performed by a
Grantor, in each case in the ordinary course of its business.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Buyer and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Grantor under any Transaction Document, (iv) any
other Person to whom Obligations under this Security Agreement and other
Transaction Documents are owing, and (v) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.

 

“Excluded Property” shall mean the following:

 

(a)                                 any license, permit or lease held by any
Grantor (i) if the grant of such security interest shall constitute or result in
(A) the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor therein or result in such Grantor’s loss of use of such
asset or (B) a breach or termination pursuant to the terms of, or a default
under, any such lease, contract, property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law (including
any Debtor Relief Law) or principles of equity) or (ii) to the extent that
applicable Law prohibits the creation of a security interest therein or thereon
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law (including any Debtor Relief Law) or principles of equity);

 

(b)                                 any Intellectual Property Collateral
consisting of intent-to-use trademark applications, for which the creation by a
Grantor of a security interest therein is prohibited without the consent of
third party or by applicable Law; and

 

(c)                                  any Exempt Accounts;

 

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, lease or applicable Law validly
prohibits the creation of a Lien on such property in favor of the Agent and,
upon the termination of such prohibition (howsoever occurring), such property
shall cease to constitute “Excluded Property”;

 

--------------------------------------------------------------------------------


 

provided further, that “Excluded Property” shall not include the right to
receive any proceeds arising therefrom or any Proceeds, substitutions or
replacements of any Excluded Property (unless such Proceeds, substitutions or
replacements would otherwise constitute Excluded Property).

 

“Exempt Accounts” means any deposit accounts, securities accounts, or other
similar accounts (a) into which there is deposited no funds other than those
intended solely to cover payroll and other compensation for employees of the
Grantors; (b) constituting employee withholding accounts and contain only funds
deducted from pay otherwise due to employees of the Grantors for services
rendered to be applied toward the tax obligations of such employees and any
other employment-related obligations in connection therewith, including FICA and
Medicare obligations; (c) constituting escrow accounts maintained pursuant to
statutory requirements; and (d) constituting fiduciary or trust accounts
maintained by the Grantors in the ordinary course of business.

 

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

 

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty.

 

“Guarantors” shall have the meaning assigned to such term in the Guaranty.

 

“Guaranty” shall have the meaning assigned to such term in Recital B hereof.

 

“Information Certificate” shall mean that certain Information Certificate dated
as of the date hereof, executed and delivered by each Grantor in favor of the
Agent for the benefit of the Credit Parties, and each other Information
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Grantor in favor of the Agent
for the benefit of the Credit Parties contemporaneously with the execution and
delivery of a joinder agreement executed in accordance with the terms of the
Transaction Documents, in each case, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

 

--------------------------------------------------------------------------------


 

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

 

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

 

“Notes” shall have the meaning assigned to such term in Recital A hereof.

 

“Original Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed in Section III of the Information
Certificate, together with any and all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule III hereof, together with all rights, privileges, authority and powers
of such Grantor relating to such Equity Interests issued by any such issuer
under the Organization Documents of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Grantor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Grantor in any manner, and all other Investment

 

--------------------------------------------------------------------------------


 

Property owned by such Grantor; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest possessing more
than 65% of the voting power or control of all classes of interest entitled to
vote of any CFC and shall be further limited to 0% of such voting interests in
the case of any CFC that is not directly owned by a Grantor to the extent the
pledge herein will result in an adverse tax consequence to such Grantor.

 

“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.

 

“Secured Obligations” shall mean the Obligations (as defined in the Notes) and
the Guaranteed Obligations.

 

“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Agent with respect to any Securities Account of a
Grantor.

 

“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

 

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

 

“Securities Purchase Agreement” shall have the meaning assigned to such term in
the Preamble hereof.

 

“Senior Agent” shall mean Crystal Financial LLC, as agent for the Senior
Lenders, and, with respect to certain possessory and “control” collateral, as
sub-agent for the Agent pursuant to the terms of the Subordination Agreement.

 

“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is such
Grantor itself) formed by or resulting from any consolidation or merger in which
any Person listed in Section I of the Information Certificate is not the
surviving entity; provided, however, that Successor Interests shall not include
shares or interests possessing more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any CFC to the
extent such pledge would result in an adverse tax consequence to such Grantor.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without

 

--------------------------------------------------------------------------------


 

limitation, the registrations and applications listed in Section III of the
Information Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.

 

“Transaction Documents” shall have the meaning assigned to such term in Recital
B hereof.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of Law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“Unrestricted Cash” means, without duplication of any Credit Card Receivables,
unrestricted cash and Cash Equivalents of the Grantors on deposit in accounts of
the Grantors (net of checks outstanding).

 

SECTION 1.1.                                          Interpretation.  The
rules of interpretation specified in the Transaction Documents shall be
applicable to this Security Agreement.

 

SECTION 1.2.                                          Information Certificate. 
The Agent and each Grantor agree that the Information Certificate, and all
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Security Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1.                                          Pledge; Grant of Security
Interest.  As collateral security for the payment and performance in full of all
the Secured Obligations, each Grantor hereby pledges and grants to the Agent for
its benefit and for the benefit of the other Credit Parties, a Lien on and
security interest in and to all of the right, title and interest of such Grantor
in, to and under all personal property and interests in such personal property,
wherever located, and whether now existing or hereafter arising or acquired from
time to time (collectively, the “Collateral”), including, without limitation:

 

(i)                         all Accounts;

 

--------------------------------------------------------------------------------


 

(ii)                      all Goods, including Equipment, Inventory and
Fixtures;

 

(iii)                   all Documents, Instruments and Chattel Paper (whether
tangible or electronic);

 

(iv)                  all Letters of Credit and Letter-of-Credit Rights;

 

(v)                     all Securities Collateral;

 

(vi)                  all Investment Property;

 

(vii)               all Intellectual Property Collateral;

 

(viii)            all Commercial Tort Claims, including, without limitation,
those described in Section IV of the Information Certificate;

 

(ix)                  all General Intangibles;

 

(x)                     all Deposit Accounts and Securities Accounts;

 

(xi)                  all Supporting Obligations;

 

(xii)               all books and records relating to the Collateral;

 

(xiii)            all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing; and

 

(xiv)           to the extent not covered by clauses (i) through (xiii) of this
sentence, all other personal property of such Grantor, whether tangible or
intangible.

 

Notwithstanding anything to the contrary contained in clauses (i) through
(xiv) above, the security interest created by this Security Agreement shall not
extend to, and the term “Collateral” shall not include, any Excluded Property. 
The Grantors shall from time to time at the request of the Agent give written
notice to the Agent identifying in reasonable detail the Excluded Property and
shall provide to the Agent such other information regarding the Excluded
Property as the Agent may reasonably request.

 

SECTION 2.2.                                          Secured Obligations.  This
Security Agreement secures, and the Collateral is collateral security for, the
payment and performance in full when due of the Secured Obligations.

 

SECTION 2.3.                                          Security Interest.  (a) 
Each Grantor hereby irrevocably authorizes the Agent at any time and from time
to time to authenticate and file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each

 

--------------------------------------------------------------------------------


 

applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including, without limitation, (i) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) a description of the
Collateral as “all assets of the Grantor, wherever located, whether now owned or
hereafter acquired” and (iii) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which such
Collateral relates.  Each Grantor agrees to provide all information described in
the immediately preceding sentence to the Agent promptly upon request.

 

(b)                                 Each Grantor hereby ratifies its prior
authorization for the Agent to file in any relevant jurisdiction any financing
statements or amendments thereto relating to the Collateral if filed prior to
the date hereof.

 

(c)                                  Each Grantor hereby further authorizes the
Agent to file filings with the United States Patent and Trademark Office and
United States Copyright Office (or any successor office or any similar office in
any other country) or other necessary documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder in any Intellectual Property Collateral, without the
signature of such Grantor, and naming such Grantor, as debtor, and the Agent, as
secured party.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

 

SECTION 3.1.                                          Delivery of Certificated
Securities Collateral.  Each Grantor represents and warrants that all
certificates, agreements or instruments representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Agent (or, so long as the Credit Agreement is in effect, to the Senior Agent as
the bailee of the Agent) in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that, upon such delivery, the Agent has a perfected second priority security
interest therein, subject to Permitted Encumbrances under and as defined in the
Notes.  Each Grantor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Grantor after the date hereof, shall promptly (and in any event within three
(3) Business Days) upon receipt thereof by such Grantor be delivered to and held
by or on behalf of the Agent (or, so long as the Credit Agreement is in effect,
to the Senior Agent as the bailee of the Agent) pursuant hereto.  All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Agent.  The Agent shall, subject to the Subordination Agreement, have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder.  In addition, the Agent shall,
subject to the Subordination Agreement, have the right with written notice to
exchange

 

--------------------------------------------------------------------------------


 

certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations, accompanied by instruments of transfer or
assignment and letters of direction duly executed in blank.

 

SECTION 3.2.                                          Perfection of
Uncertificated Securities Collateral.  Each Grantor represents and warrants that
the Agent has a perfected second priority security interest in all
uncertificated Pledged Securities pledged by it hereunder that is in existence
on the date hereof and that the applicable Organization Documents do not require
the consent of the other shareholders, members, partners or other Person to
permit the Agent or its designee to be substituted for the applicable Grantor as
a shareholder, member, partner or other equity owner, as applicable, thereto. 
Each Grantor hereby agrees that if any of the Pledged Securities are at any time
not evidenced by certificates of ownership, then each applicable Grantor shall,
to the extent permitted by applicable Law and upon the request of the Agent,
cause such pledge to be recorded on the equityholder register or the books of
the issuer, execute customary pledge forms or other documents necessary or
reasonably requested to complete the pledge and give the Agent the right to
transfer such Pledged Securities under the terms hereof and provide to the Agent
an opinion of counsel, in form and substance reasonably satisfactory to the
Agent, confirming such pledge and perfection thereof.

 

SECTION 3.3.                                          Financing Statements and
Other Filings; Maintenance of Perfected Security Interest.  Each Grantor
represents and warrants that the only filings, registrations and recordings
necessary to create, preserve, protect, publish notice of and perfect the
security interest granted by each Grantor to the Agent (for the benefit of the
Credit Parties) pursuant to this Security Agreement in respect of the
Collateral, other than Fixtures located in stores, are listed on Schedule II
hereto.  Each Grantor represents and warrants that all such filings,
registrations and recordings have been delivered to the Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule II.  Each Grantor
agrees that at the sole cost and expense of the Grantors, (i) such Grantor will
take all actions reasonably requested by Agent to maintain the security interest
created by this Security Agreement in the Collateral as a perfected security
interest, subject only to Permitted Encumbrances under and as defined in the
Notes, and shall defend such security interest against the claims and demands of
all Persons (other than with respect to Permitted Encumbrances), (ii) without
limiting the foregoing, upon Agent’s request therefor, such Grantor shall
furnish to the Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Agent may reasonably request, all in reasonable
detail and (iii) at any time and from time to time, upon the written request of
the Agent, such Grantor shall promptly and duly execute and deliver, and file
and have recorded, such further instruments and documents and take such further
action as the Agent may reasonably request, including the filing of any
financing statements, continuation statements and other documents (including
this Security Agreement) under the UCC (or other applicable Laws) in effect in
any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Agent and in such offices (including, without limitation,
the United States Patent and Trademark Office and the United States Copyright
Office) wherever required by applicable Law in each case to perfect, continue
and maintain a valid, enforceable, second priority security interest in the
Collateral as provided herein and to preserve the other rights and

 

--------------------------------------------------------------------------------


 

interests granted to the Agent hereunder, as against the Grantors and third
parties (other than with respect to Permitted Encumbrances), with respect to the
Collateral.

 

SECTION 3.4.                                          Other Actions.  In order
to further evidence the attachment, perfection and priority of, and the ability
of the Agent to enforce, the Agent’s security interest in the Collateral, each
Grantor represents, warrants and agrees, in each case at such Grantor’s own
expense, with respect to the following Collateral that:

 

(a)                                 Instruments and Tangible Chattel Paper.  As
of the date hereof (i) no amount payable under or in connection with any of the
Collateral is evidenced by any Instrument or Tangible Chattel Paper other than
such Instruments and Tangible Chattel Paper listed in Section II.D. of the
Information Certificate and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Section II.D. of the Information Certificate, to the
extent requested by the Agent, has been properly endorsed, assigned and
delivered to the Agent, accompanied by instruments of transfer or assignment and
letters of direction duly executed in blank.  If any amount payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall forthwith endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may reasonably request from time to time.

 

(b)                                 Investment Property.  (i) As of the date
hereof (1) it has no Securities Accounts other than those listed in
Section II.B. of the Information Certificate, (2) it does not hold, own or have
any interest in any certificated securities or uncertificated securities other
than those constituting Pledged Securities with respect to which the Agent has a
perfected second priority security interest in such Pledged Securities, and
(3) it has entered or, with respect to securities accounts maintained with
Oppenheimer & Co., within thirty (30) days of the Closing Date (or such later
date as the Agent may agree), will use commercially reasonable efforts to enter,
into a duly authorized, executed and delivered Securities Account Control
Agreement with respect to each Securities Account listed in Section II.B. of the
Information Certificate with respect to which the Agent has or will have, as
applicable, a perfected second priority security interest in such Securities
Accounts by Control.

 

(ii)                                  If any Grantor shall at any time hold or
acquire any certificated Pledged Securities, other than any interests in any CFC
not required to be pledged hereunder, such Grantor shall promptly (a) notify the
Agent thereof and endorse, assign and deliver the same to the Agent (or, so long
as the Credit Agreement is in effect, to the Senior Agent), accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Agent or (b) deliver such Securities
into a Securities Account with respect to which a Securities Account Control
Agreement is in effect in favor of the Agent.  If any Securities now or
hereafter acquired by any Grantor are uncertificated, such Grantor shall
promptly notify the Agent thereof and pursuant to an agreement in form and
substance reasonably satisfactory to the Agent, either (a) grant Control to the
Agent and cause the issuer to agree to comply with

 

--------------------------------------------------------------------------------


 

instructions from the Agent as to such Securities, without further consent of
any Grantor or such nominee, (b) cause a security entitlement with respect to
such uncertificated security to be held in a Securities Account with respect to
which the Agent has Control or (c) arrange for the Agent to become the
registered owner of the Securities.  Grantor shall not hereafter establish and
maintain any Securities Account with any Securities Intermediary unless (1) the
applicable Grantor shall have given the Agent ten (10) Business Days’ prior
written notice of its intention to establish such new Securities Account with
such Securities Intermediary, (2) such Securities Intermediary shall be
reasonably acceptable to the Agent and (3) such Securities Intermediary and such
Grantor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account.  Each Grantor shall accept any cash and Investment
Property which are proceeds of the Pledged Interests in trust for the benefit of
the Agent and promptly upon receipt thereof, deposit any cash received by it
into a Blocked Account, or with respect to any Investment Properties or
additional Securities, take such actions as required above with respect to such
Securities.  No Grantor shall grant control over any Pledged Securities to any
Person other than the Agent and the Senior Agent.

 

(iii)                               As between the Agent and the Grantors, the
Grantors shall bear the investment risk with respect to the Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a security entitlement or deposit by, or subject to the control
of, the Agent, a Securities Intermediary, any Grantor or any other Person;
provided, however, that nothing contained in this SECTION 3.4(b) shall release
or relieve any Securities Intermediary or any other third party of its duties
and obligations to the Grantors or any other Person under any Control Agreement
or under applicable Law.  Each Grantor shall promptly pay all Claims and fees of
whatever kind or nature when due and owing, except as permitted under the
Transaction Documents, with respect to the Pledged Securities pledged by it
under this Security Agreement.  In the event any Grantor shall fail to make such
payment contemplated in the immediately preceding sentence, the Agent may do so
for the account of such Grantor and the Grantors shall promptly reimburse and
indemnify the Agent for all costs and expenses incurred by the Agent under this
SECTION 3.4(b) and under SECTION 9.3 hereof.

 

(c)                                  Electronic Chattel Paper and Transferable
Records.  As of the date hereof no amount payable under or in connection with
any of the Collateral is evidenced by any Electronic Chattel Paper or any
“transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction).  If any amount payable under or in connection with any of the
Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Grantor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Agent thereof and shall take such
action as the Agent may reasonably request to vest in the Agent control under
UCC Section 9-105 of such Electronic Chattel Paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The Agent agrees with
such

 

--------------------------------------------------------------------------------


 

Grantor that the Agent will arrange, pursuant to procedures reasonably
satisfactory to the Agent and so long as such procedures will not result in the
Agent’s loss of control, for the Grantor to make alterations to the Electronic
Chattel Paper or transferable record permitted under UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act of Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 

(d)                                 Letter-of-Credit Rights.  If such Grantor is
at any time a beneficiary under a Letter of Credit now or hereafter issued in
favor of such Grantor, such Grantor shall promptly notify the Agent thereof and
such Grantor shall, at the request of the Agent, pursuant to an agreement in
form and substance reasonably satisfactory to the Agent, either (i) arrange for
the issuer and any confirmer of such Letter of Credit to consent to an
assignment to the Agent of, and to pay to the Agent, the proceeds of, any
drawing under the Letter of Credit or (ii) arrange for the Agent to become the
beneficiary of such Letter of Credit, with the Agent agreeing, in each case,
that the proceeds of any drawing under the Letter of Credit are to be deposited
in a Blocked Account.

 

(e)                                  Commercial Tort Claims.  As of the date
hereof it holds no Commercial Tort Claims other than those listed in Section IV
of the Information Certificate.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the Agent
in writing signed by such Grantor of the brief details thereof and grant to the
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Security Agreement, with such writing to be in form
and substance reasonably satisfactory to the Agent.

 

SECTION 3.5.                                          Supplements; Further
Assurances.  Each Grantor shall take such further actions, and execute and
deliver to the Agent such additional assignments, agreements, supplements,
powers and instruments, as the Agent may in its reasonable judgment deem
necessary or appropriate, wherever required by Law, in order to perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Agent hereunder, to carry into
effect the purposes hereof or better to assure and confirm unto the Agent or
permit the Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral.  Without limiting the generality of
the foregoing, each Grantor shall make, execute, endorse, acknowledge, file or
refile and/or deliver to the Agent from time to time upon reasonable request
such lists, descriptions and designations of the Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments.  If an Event of Default has occurred and is
continuing, the Agent may institute and maintain, in its own name or in the name
of any Grantor, such suits and proceedings as the Agent may be advised by
counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral.  All of the
foregoing shall be at the sole cost and expense

 

--------------------------------------------------------------------------------


 

of the Grantors.  The Grantors and the Agent acknowledge that this Security
Agreement is intended to grant to the Agent for the benefit of the Credit
Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Securities Purchase Agreement and the
other Transaction Documents, each Grantor represents, warrants and covenants as
follows:

 

SECTION 4.1.                                          Title.  No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Agent pursuant to this Security Agreement or as are
permitted by the Transaction Documents.  No Person other than the Agent has
control or possession of all or any part of the Collateral, except as permitted
by the Transaction Documents.

 

SECTION 4.2.                                          Limitation on Liens;
Defense of Claims; Transferability of Collateral.  Each Grantor is as of the
date hereof, and, as to Collateral acquired by it from time to time after the
date hereof, such Grantor will be, the sole direct and beneficial owner of all
Collateral pledged by it hereunder free from any Lien or other right, title or
interest of any Person other than the Liens and security interest created by
this Security Agreement and Permitted Encumbrances.  Each Grantor shall, at its
own cost and expense, defend title to the Collateral pledged by it hereunder and
the security interest therein and Lien thereon granted to the Agent and the
priority thereof against all claims and demands of all Persons, at its own cost
and expense, at any time claiming any interest therein adverse to the Agent or
any other Credit Party other than Permitted Encumbrances.  There is no
agreement, and no Grantor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantors’ obligations or the rights of
the Agent hereunder, except as permitted under the Transaction Documents.

 

SECTION 4.3.                                          Chief Executive Office;
Change of Name; Jurisdiction of Organization.  (a)  The exact legal name, type
of organization, jurisdiction of organization, federal taxpayer identification
number, organizational identification number and chief executive office of such
Grantor is indicated next to its name in Sections I.A. and I.B. of the
Information Certificate.  Such Grantor shall furnish to the Agent prompt written
notice of any change in (i) its corporate name, (ii) the location of its chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) its identity or type of organization
or corporate structure, (iv) its federal taxpayer identification number or
organizational identification number or (v) its jurisdiction of organization (in
each case, including, without limitation, by merging with or into any other
entity, reorganizing, dissolving, liquidating, reincorporating or incorporating
in any other jurisdiction).  Such Grantor agrees (A) not to effect or permit any
such change unless all filings

 

--------------------------------------------------------------------------------


 

have been made under the UCC or otherwise that are required in order for the
Agent to continue at all times following such change to have a valid, legal and
perfected second priority security interest in all the Collateral (subject only
to, with respect to priority, Permitted Encumbrances having priority by
operation of Law) and (B) to take all action reasonably satisfactory to the
Agent to maintain the perfection and priority of the security interest of the
Agent for the benefit of the Credit Parties in the Collateral intended to be
granted hereunder.  Each Grantor agrees to promptly provide the Agent with
certified Organization Documents reflecting any of the changes described in the
preceding sentence.

 

(b)                                 The Agent may rely on opinions of counsel as
to whether any or all UCC financing statements of the Grantors need to be
amended as a result of any of the changes described in SECTION 4.3(a).  If any
Grantor fails to provide information to the Agent about such changes on a timely
basis, the Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Agent needed to have information relating
to such changes.  The Agent shall have no duty to inquire about such changes if
any Grantor does not inform the Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Agent to search
for information on such changes if such information is not provided by any
Grantor.

 

SECTION 4.4.                                          Location of Inventory and
Equipment.  As of the Closing Date, all Equipment and Inventory of such Grantor
is located at the chief executive office or such other location listed in
Schedule I.C. of the Information Certificate.

 

SECTION 4.5.                                          Condition and Maintenance
of Equipment.  The Equipment of such Grantor is in good repair, working order
and condition, reasonable wear and tear excepted, except to the extent permitted
under the Transaction Documents.  Each Grantor shall cause the Equipment to be
maintained and preserved in good repair, working order and condition, reasonable
wear and tear excepted, and shall as quickly as commercially reasonable make or
cause to be made all repairs, replacements and other improvements which are
necessary in the conduct of such Grantor’s business.

 

SECTION 4.6.                                          Due Authorization and
Issuance.  All of the Pledged Interests of a Subsidiary have been, and to the
extent any Pledged Interests of a Subsidiary are hereafter issued, such shares
or other equity interests will be, upon such issuance, duly authorized, validly
issued and, to the extent applicable, fully paid and non-assessable.  All of the
Pledged Interests of a Subsidiary have been fully paid for, and there is no
amount or other obligation owing by any Grantor to any issuer of the Pledged
Interests in exchange for or in connection with the issuance of the Pledged
Interests or any Grantor’s status as a partner or a member of any issuer of the
Pledged Interests.

 

SECTION 4.7.                                          No Conflicts,
Consents, etc.  No consent of any party (including, without limitation, equity
holders or creditors of such Grantor) and no consent, authorization, approval,
license or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or other Person is required (A) for the grant of
the security interest by such Grantor of the Collateral pledged by it pursuant
to this Security

 

--------------------------------------------------------------------------------


 

Agreement or for the execution, delivery or performance hereof by such Grantor,
(B) for the exercise by the Agent of the voting or other rights provided for in
this Security Agreement or (C) for the exercise by the Agent of the remedies in
respect of the Collateral pursuant to this Security Agreement except, in each
case, for such consents which have been obtained prior to the date hereof. 
Following the occurrence and during the continuation of an Event of Default, if
the Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Agent, such
Grantor agrees to use commercially reasonable efforts to assist and aid the
Agent to obtain as soon as commercially practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.

 

SECTION 4.8.                                          Collateral.  All
information set forth herein, including the schedules annexed hereto, and all
information contained in any documents, schedules and lists heretofore delivered
to any Credit Party in connection with this Security Agreement, in each case,
relating to the Collateral, is accurate and complete in all material respects. 
The Collateral described on the schedules annexed hereto constitutes all of the
material property of such type of Collateral owned or held by the Grantors.

 

SECTION 4.9.                                          Insurance.  Such Grantor
shall maintain or shall cause to be maintained such insurance as is required
pursuant to Section 14(f) of the Notes.  Each Grantor hereby irrevocably makes,
constitutes and appoints the Agent (and all officers, employees or agents
designated by the Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto.  In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or in part
relating thereto, the Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Agent reasonably
deems advisable.  All sums disbursed by the Agent in connection with this
SECTION 4.9, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Agent and shall be additional Secured Obligations secured hereby.

 

SECTION 4.10.                                   Access to Collateral, Books and
Records; Other Information.  Without limitation or duplication of the provisions
of the Transaction Documents, upon reasonable prior request to each Grantor, the
Agent, its agents, accountants and attorneys shall have access to visit and
inspect, as applicable, during normal business hours, all of the Collateral
including, without limitation, all of the books, correspondence and records of
such Grantor relating thereto other than any matters that constitute materials
subject to attorney client privilege; provided that, except as specifically set
forth in this Section, the Grantors shall not be liable for additional costs and
expenses of such visits and inspections than those provided in Section 14(i) of
the Notes.  The Agent and its representatives may examine the same, take

 

--------------------------------------------------------------------------------


 

extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested by the Agent with regard thereto. 
Such Grantor shall, at any and all times, within a reasonable time after written
request by the Agent, furnish or cause to be furnished to the Agent, in such
manner and in such detail as may be reasonably requested by the Agent,
additional information with respect to the Collateral.

 

SECTION 4.11.                                   Additional Guarantors.  The
Grantors shall cause:

 

(a)                                 each Subsidiary of any Grantor not in
existence on the Closing Date, to execute and deliver to the Agent for the
benefit of the Credit Parties promptly and in any event within five Business
Days after the formation, acquisition or change in status thereof, (A) a
guaranty, pursuant to which such Subsidiary shall be made a Guarantor, (B) a
supplement to the Security Agreement, together with (1) certificates (if any)
evidencing all of the Equity Interests of any Person owned by such Subsidiary,
(2) undated stock powers executed in blank and (3) such opinions of counsel and
such approving certificate of such Person as the Agent may reasonably request in
respect of complying with any legend on any such certificate or any other matter
relating to such Equity Interest, (C) to the extent required under the
Transaction Documents, one or more mortgages creating on the real property owned
by such Subsidiary a perfected, first priority Lien on such real property
(subject to Permitted Encumbrances) and such other real property deliverables as
may be required by the Agent, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Agent in order to
create, perfect, establish the second priority (other than Permitted
Encumbrances) of or otherwise protect any Lien purported to be covered by any
such Security Agreement or mortgage or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Transaction Documents and that all or substantially all of the
property and assets of such Subsidiary shall become Collateral for the
Obligations;

 

(b)                                 each owner of the Equity Interests of any
such Subsidiary to execute and deliver promptly and in any event within five
Business Days after the formation or acquisition of such Subsidiary an amendment
to the Security Agreement, together with (A) certificates (if any) evidencing
all of the Equity Interests of such Subsidiary, (B) undated stock powers or
other appropriate instruments of assignment executed in blank, (C) such opinions
of counsel and such approving certificate of such Subsidiary as the Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matters relating to such Equity Interest and (D) such
other agreements, instruments, approvals, legal opinions or other documents
requested by the Agent; and

 

(c)                                  Notwithstanding the foregoing, no CFC shall
be required to become a Guarantor hereunder and no Equity Interests of a CFC
shall be required to be pledged or otherwise subject to a Lien under the
Transaction Documents if in any such case (x) adverse tax consequences could
reasonably be expected to result therefrom or (y) such guarantee is prohibited
by any Law; provided, however, that if the Equity

 

--------------------------------------------------------------------------------


 

Interests of such CFC are owned by a Grantor, such Grantor shall deliver, all
such documents, instruments, agreements (including, without limitation, at the
reasonable request of the Agent, a pledge agreement governed by the laws of the
jurisdiction of organization of such CFC), and certificates described in clause
(ii) above to the Agent, and take all actions requested by the Agent or
otherwise necessary to grant and to perfect a second-priority Lien (subject to
Permitted Encumbrances) in favor of the Agent, for the benefit of the Credit
Parties, in sixty five percent (65%) of the voting Equity Interests of such CFC
and one hundred percent (100%) of all other Equity Interests of such CFC owned
by such Grantor.

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1.                                          Pledge of Additional
Securities Collateral.  Each Grantor shall, upon obtaining any Pledged
Securities or Intercompany Notes of any Person required to be pledged hereunder,
accept the same in trust for the benefit of the Agent and forthwith deliver to
the Agent a pledge amendment, duly executed by such Grantor, in substantially
the form of Exhibit 1 annexed hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under SECTION 3.1 and SECTION 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Security Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes.  Each Grantor hereby authorizes the
Agent to attach each Pledge Amendment to this Security Agreement and agrees that
all Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Agent shall for all purposes hereunder be considered
Collateral.

 

SECTION 5.2.                                          Voting Rights;
Distributions; etc.

 

(i)                              Subject to SECTION 5.2(ii) hereof, each Grantor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Securities Collateral or any part thereof for any purpose not
inconsistent with the terms or purposes hereof, the Securities Purchase
Agreement or any other Transaction Document evidencing the Secured Obligations. 
The Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to this SECTION 5.2(i).

 

(ii)                           Upon the occurrence and during the continuance of
any Event of Default, all rights of each Grantor to exercise the voting and
other consensual rights it would otherwise be entitled to exercise pursuant to
SECTION 5.2(i) hereof shall, upon notice from the Agent, immediately cease, and
all such rights shall thereupon become vested in the Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights, subject to the Subordination Agreement; provided that the Agent shall
have the right from time to time

 

--------------------------------------------------------------------------------


 

following the occurrence and continuance of an Event of Default to permit such
Grantor to exercise such rights under SECTION 5.2(i).  After such Event of
Default is no longer continuing, each Grantor shall have the right to exercise
the voting, managerial and other consensual rights and powers that it would
otherwise be entitled to pursuant to SECTION 5.2(i) hereof.

 

(iii)                        So long as no Cash Dominion Event shall have
occurred and be continuing, each Grantor shall be entitled to receive and
retain, and to utilize free and clear of the Lien hereof, any and all
Distributions, but only if and to the extent made in accordance with, and to the
extent permitted by, the provisions of the Transaction Documents; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Agent to hold as
Collateral and shall, if received by any Grantor, be received in trust for the
benefit of the Agent, be segregated from the other property or funds of such
Grantor and be forthwith delivered to the Agent as Collateral in the same form
as so received (with any necessary endorsement); provided further that
notwithstanding the occurrence and continuance of a Cash Dominion Event, the
Company shall be entitled to receive and retain cash Distributions solely for
purposes of paying taxes in accordance with the Transaction Documents.  The
Agent shall, if necessary, upon written request of any Grantor and at the sole
cost and expense of the Grantors, from time to time execute and deliver (or
cause to be executed and delivered) to such Grantor all such instruments as such
Grantor may reasonably request in order to permit such Grantor to receive the
Distributions which it is authorized to receive and retain pursuant to this
SECTION 5.2(iii).

 

(iv)                       Upon the occurrence and during the continuance of any
Cash Dominion Event, all rights of each Grantor to receive Distributions which
it would otherwise be authorized to receive and retain pursuant to
SECTION 5.2(iii) hereof shall cease and all such rights shall thereupon become
vested in the Agent, which shall thereupon have the sole right to receive and
hold as Collateral such Distributions.  After such Cash Dominion Event is no
longer continuing, each Grantor shall have the right to receive the
Distributions which it would be authorized to receive and retain pursuant to
SECTION 5.2(iii).

 

(v)                          Each Grantor shall, at its sole cost and expense,
from time to time execute and deliver to the Agent appropriate instruments as
the Agent may reasonably request in order to permit the Agent to exercise the
voting and other rights which it may be entitled to exercise pursuant to
SECTION 5.2(ii) hereof and to receive all Distributions which it may be entitled
to receive under SECTION 5.2(iv) hereof.

 

(vi)                       All Distributions which are received by any Grantor
contrary to the provisions of SECTION 5.2(iv) hereof shall be received in trust
for the benefit of the Agent, shall be segregated from other funds of such
Grantor and shall (subject to the Subordination Agreement) immediately be paid
over to the Agent as Collateral in the same form as so received (with any
necessary endorsement).

 

SECTION 5.3.                                          Organization Documents. 
Each Grantor has delivered to the Agent true, correct and complete copies of its
Organization Documents.  The Organization Documents are in full force and
effect.  No Grantor will terminate or agree to terminate any Organization
Documents or make any amendment or modification to any Organization

 

--------------------------------------------------------------------------------


 

Documents which may have a Material Adverse Effect including electing to treat
any Pledged Interests of such Grantor as a security under Section 8-103 of the
UCC.

 

SECTION 5.4.                                          Defaults, Etc.  Such
Grantor is not in default in the payment of any portion of any mandatory capital
contribution, if any, required to be made under any agreement to which such
Grantor is a party relating to the Pledged Securities pledged by it, and such
Grantor is not in violation of any other material provisions of any such
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder.  No Securities Collateral pledged by such Grantor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Grantor by any Person with respect thereto, except those
which are being contested in accordance with the terms of the Transaction
Documents, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Organization Documents and
certificates, if any, delivered to the Agent) which evidence any Pledged
Securities of such Grantor.

 

SECTION 5.5.                                          Certain Agreements of
Grantors As Issuers and Holders of Equity Interests.

 

(i)                              In the case of each Grantor which is an issuer
of Securities Collateral, such Grantor agrees to be bound by the terms of this
Security Agreement relating to the Securities Collateral issued by it and will
comply with such terms insofar as such terms are applicable to it.

 

(ii)                           In the case of each Grantor which is a partner in
a partnership, limited liability company or other entity, such Grantor hereby
consents to the extent required by the applicable Organization Documents to the
pledge by each other Grantor, pursuant to the terms hereof, of the Pledged
Interests in such partnership, limited liability company or other entity and,
upon the occurrence and during the continuance of an Event of Default, to the
transfer of such Pledged Interests to the Agent or its nominee and to the
substitution of the Agent or its nominee as a substituted partner or member in
such partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner or a limited partner or member, as the
case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.1.                                          Grant of License.  Without
limiting the rights of Agent as the holder of a Lien on the Intellectual
Property Collateral, for the purpose of enabling the Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article VIII hereof at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, wherever the same
may be

 

--------------------------------------------------------------------------------


 

located, including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

 

SECTION 6.2.                                          Registrations.  Except
pursuant to licenses and other user agreements entered into by any Grantor in
the ordinary course of business that are listed in Section VI of the Information
Certificate, on and as of the date hereof (i) each Grantor owns and possesses
the right to use, and has done nothing to authorize or enable any other Person
to use, any Copyright, Patent or Trademark listed in Section III of the
Information Certificate, and (ii) all registrations listed in Section III of the
Information Certificate are valid and in full force and effect to the extent
indicated therein.

 

SECTION 6.3.                                          No Violations or
Proceedings.  To each Grantor’s knowledge, on and as of the date hereof, there
is no violation by others of any right of such Grantor with respect to any
Copyright, Patent or Trademark listed in Section III of the Information
Certificate, respectively, pledged by it under the name of such Grantor.

 

SECTION 6.4.                                          Protection of Agent’s
Security.  On a continuing basis, each Grantor shall, at its sole cost and
expense, (i) promptly following its becoming aware thereof, notify the Agent of
(A) any adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
Patent, Trademark or Copyright necessary for the conduct of business of such
Grantor or (B) the institution of any proceeding or any adverse determination in
any federal, state or local court or administrative body regarding such
Grantor’s claim of ownership in or right to use any of the Intellectual Property
Collateral material to the use and operation of the Collateral, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, (ii) maintain and protect the
Intellectual Property Collateral to the extent necessary for the conduct of
business of such Grantor, (iii) not permit to lapse or become abandoned any
Intellectual Property Collateral necessary for the conduct of business of such
Grantor, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to such Intellectual Property Collateral,
in each case, except as shall be consistent with commercially reasonable
business judgment and, if any Event of Default has occurred and is continuing,
with the prior approval of the Agent (such approval not to be unreasonably
withheld), (iv) upon such Grantor’s obtaining knowledge thereof, promptly notify
the Agent in writing of any event which may be reasonably expected to materially
and adversely affect the value or utility of the Intellectual Property
Collateral or any portion thereof material to the use and operation of the
Collateral, the ability of such Grantor or the Agent to dispose of the
Intellectual Property Collateral or any portion thereof or the rights and
remedies of the Agent in relation thereto including, without limitation, a levy
or threat of levy or any legal process against the Intellectual Property
Collateral or any portion thereof, (v) not license the Intellectual Property
Collateral other than licenses entered into by such Grantor in, or incidental
to, the ordinary course of business, or amend or permit the amendment of any of
the material licenses in a manner that materially and adversely affects the
right to receive payments thereunder, or in any manner that would materially
impair the value of the Intellectual Property Collateral or the Lien on and
security interest in the Intellectual Property Collateral intended to be granted
to the Agent for the benefit of the Credit Parties, without the consent of the
Agent (such consent not to be unreasonably withheld), (vi) until the Agent
exercises its rights to make collection, diligently

 

--------------------------------------------------------------------------------


 

keep adequate records respecting the Intellectual Property Collateral and
(vii) furnish to the Agent from time to time upon the Agent’s reasonable request
therefor detailed statements and amended schedules further identifying and
describing the Intellectual Property Collateral and such other materials
evidencing or reports pertaining to the Intellectual Property Collateral as the
Agent may from time to time request.  Notwithstanding the foregoing, nothing
herein shall prevent any Grantor from selling, disposing of or otherwise using
any Intellectual Property Collateral as permitted under the Transaction
Documents.

 

SECTION 6.5.                                          After-Acquired Property. 
If any Grantor shall, at any time before this Security Agreement shall have been
terminated in accordance with SECTION 9.5(a), (i) obtain any rights to any
additional Intellectual Property Collateral or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (i) or
(ii) of this SECTION 6.5 with respect to such Grantor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Security Agreement without
further action by any party.  With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly, but no less than
on a quarterly basis (a) provide to the Agent written notice of any of the
foregoing and (b) confirm the attachment of the Lien and security interest
created by this Security Agreement to any rights described in clauses (i) and
(ii) of the immediately preceding sentence of this SECTION 6.5 by execution of
an instrument in form reasonably acceptable to the Agent.

 

SECTION 6.6.                                          Modifications.  Each
Grantor authorizes the Agent to modify this Security Agreement by amending
Section III of the Information Certificate to include any Intellectual Property
Collateral acquired or arising after the date hereof of such Grantor including,
without limitation, any of the items listed in SECTION 6.5 hereof.

 

SECTION 6.7.                                          Litigation.  Each Grantor
shall have the right to commence and prosecute in its own name, as the party in
interest, for its own benefit and at the sole cost and expense of the Grantors,
such applications for protection of the Intellectual Property Collateral and
suits, proceedings or other actions to prevent the infringement, counterfeiting,
unfair competition, dilution, diminution in value or other damage as are
necessary to protect the Intellectual Property Collateral.  Upon the occurrence
and during the continuance of any Event of Default, the Agent shall have the
right but shall in no way be obligated to file applications for protection of
the Intellectual Property Collateral and/or bring suit in the name of any
Grantor, the Agent or the other Credit Parties to enforce the Intellectual
Property Collateral and any license thereunder.  In the event of such suit, each
Grantor shall, at the reasonable request of the Agent, do any and all lawful
acts and execute any and all documents requested by the Agent in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the Agent,
as the case may be, for all costs and expenses reasonably incurred by the Agent
in the exercise of its rights under this SECTION 6.7 in accordance with
SECTION 9.3 hereof.  In the event that the Agent shall elect not to bring suit
to enforce the Intellectual Property Collateral, each Grantor agrees, at the
request of the Agent, to take all commercially reasonable actions necessary,

 

--------------------------------------------------------------------------------


 

whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees, subject to the exercise of its business judgment in accordance
with its fiduciary duties, to diligently maintain any suit, proceeding or other
action against any Person so infringing necessary to prevent such infringement.

 

SECTION 6.8.                                          Third Party Consents. 
Each Grantor shall use commercially reasonable efforts to obtain the consent of
third parties to the extent such consent is necessary or desirable to create a
valid, perfected security interest in favor of the Agent in any Intellectual
Property Collateral.

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING CREDIT CARD RECEIVABLES

 

SECTION 7.1.

 

SECTION 7.2.                                          Maintenance of Records. 
Each Grantor shall keep and maintain at its own cost and expense complete
records of each Credit Card Receivable, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto.  Each Grantor shall, at such Grantor’s sole cost
and expense, upon the Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver electronic or physical
copies of all tangible evidence of Credit Card Receivables in its possession or
reasonably available to it, including, without limitation, all documents
evidencing Credit Card Receivables and any books and records relating thereto to
the Agent or to its representatives (copies of which evidence and books and
records may be retained by such Grantor).  Upon the occurrence and during the
continuance of any Event of Default, the Agent may transfer a full and complete
copy of any Grantor’s books, records, credit information, reports, memoranda and
all other writings relating to the Credit Card Receivables to and for the use by
any Person that has acquired or is contemplating acquisition of an interest in
the Credit Card Receivables or the Agent’s security interest therein in
accordance with applicable Law without the consent of any Grantor.

 

SECTION 7.3.                                          Modification of
Terms, Etc.  No Grantor shall rescind or cancel any indebtedness evidenced by
any Credit Card Receivable or modify any term thereof or make any adjustment
with respect thereto except in the ordinary course of business consistent with
reasonable business judgment, or extend or renew any such indebtedness except in
the ordinary course of business consistent with reasonable business judgment or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Credit Card Receivable or interest therein except in the
ordinary course of business consistent with reasonable business judgment or in
accordance with the Transaction Documents without the prior written consent of
the Agent (which consent shall not unreasonably be withheld).

 

SECTION 7.4.                                          Collection.  Each Grantor
shall cause to be collected from the account debtor of each of the Accounts, as
and when due in the ordinary course of business consistent with prudent business
practice (including, without limitation, Accounts that are delinquent, such
Accounts to be collected in accordance with generally accepted commercial

 

--------------------------------------------------------------------------------


 

collection procedures), any and all amounts owing under or on account of such
Account, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account.  The costs and expenses
(including, without limitation, attorneys’ fees) of collection, in any case,
whether incurred by any Grantor, the Agent or any other Credit Party, shall be
paid by the Grantors.

 

ARTICLE VIII
REMEDIES

 

SECTION 8.1.                                          Remedies.  Upon the
occurrence and during the continuance of any Event of Default the Agent may, and
at the direction of the Requisite Holders, shall, subject to the terms of the
Subordination Agreement, from time to time in respect of the Collateral, in
addition to the other rights and remedies provided for herein, in any other
Transaction Document, under applicable Law or otherwise available to it:

 

(i)                              Personally, or by agents or attorneys,
immediately take possession of the Collateral or any part thereof, from any
Grantor or any other Person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon any
Grantor’s premises where any of the Collateral is located, remove such
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Collateral and use in connection
with such removal and possession any and all services, supplies, aids and other
facilities of any Grantor (it being understood that this provision does not
constitute authorization by any Grantor of the agent to breach the peace);

 

(ii)                           Demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of the Collateral
including, without limitation, instructing the obligor or obligors on any
agreement, instrument or other obligation constituting part of the Collateral to
make any payment required by the terms of such agreement, instrument or other
obligation directly to the Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Agent and shall promptly pay such
amounts to the Agent;

 

(iii)                        Sell, assign, grant a license to use or otherwise
liquidate, or direct any Grantor to sell, assign, grant a license to use or
otherwise liquidate, any and all investments made in whole or in part with the
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;

 

(iv)                       Take possession of the Collateral or any part
thereof, by directing any Grantor in writing to deliver the same to the Agent at
any place or places so designated by the Agent, in which event such Grantor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Agent and therewith delivered to the Agent,
(B) store and keep any Collateral so delivered to the Agent at such place or
places pending further action by the Agent and (C) while the Collateral shall be
so stored and kept, provide such security

 

--------------------------------------------------------------------------------


 

and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition.  Each Grantor’s obligation to
deliver the Collateral as contemplated in this SECTION 8.1 is of the essence
hereof.  Upon application to a court of equity having jurisdiction, the Grantors
agree that the Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

 

(v)                          Withdraw all moneys, instruments, securities and
other property in any bank, financial securities, deposit or other account of
any Grantor constituting Collateral for application to the Secured Obligations
as provided in Article VIII hereof;

 

(vi)                       Retain and apply the Distributions to the Secured
Obligations as provided in Article VIII hereof;

 

(vii)                    Exercise any and all rights as beneficial and legal
owner of the Collateral, including, without limitation, perfecting assignment of
and exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and

 

(viii)                 Exercise all the rights and remedies of a secured party
under the UCC, and the Agent may also in its sole discretion, without notice
except as specified in SECTION 8.2 hereof, sell, assign or grant a license to
use the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Agent’s offices
or elsewhere, as part of one or more going out of business sales in the Agent’s
own right or by one or more agents and contractors, all as the Agent, in its
sole discretion, may deem advisable, for cash, on credit or for future delivery,
and at such price or prices and upon such other terms as the Agent may deem
advisable.  The Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Agent shall have the right to conduct such sales on any Grantor’s premises and
shall have the right to use any Grantor’s premises without charge for such sales
for such time or times as the Agent may see fit.  The Agent and any agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Agent or such agent or contractor).  Any amounts realized from the sale of such
goods which constitute augmentations to the Inventory (net of an allocable share
of the costs and expenses incurred in their disposition) shall be the sole
property of the Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein.  The Agent and/or any other Credit Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of all or any
part of the Collateral at any such sale and shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold, assigned or licensed at such sale, to use and
apply any of the Secured Obligations owed to such Person as a credit on account
of the purchase price of any Collateral payable by such Person at such sale. 
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives, to the fullest
extent permitted by Law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  To

 

--------------------------------------------------------------------------------


 

the fullest extent permitted by Law, each Grantor hereby waives any claims
against the Agent and the other Credit Parties arising by reason of the fact
that the price at which any Collateral may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

SECTION 8.2.                                          Notice of Sale.  Each
Grantor acknowledges and agrees that, to the extent notice of sale or other
disposition of Collateral shall be required by applicable Law and unless the
Collateral is perishable or threatens to decline speedily in value, or is of a
type customarily sold on a recognized market (in which event the Agent shall
provide such Grantor such advance notice as may be practicable under the
circumstances), ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Grantor if
it has duly executed and delivered, after the occurrence of an Event of Default,
a statement renouncing or modifying (as permitted under applicable Law) any
right to notification of sale or other intended disposition.

 

SECTION 8.3.                                          Waiver of Notice and
Claims.  Each Grantor hereby waives, to the fullest extent permitted by
applicable Law, notice or judicial hearing in connection with the Agent’s taking
possession or the Agent’s disposition of any of the Collateral, including,
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Grantor would otherwise have
under Law, and each Grantor hereby further waives, to the fullest extent
permitted by applicable Law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Agent’s rights
hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Law.  The
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VIII in the absence of gross negligence or willful misconduct.  Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

 

SECTION 8.4.                                          Certain Sales of
Collateral.

 

(i)                              Each Grantor recognizes that, by reason of
certain prohibitions contained in certain Laws, the Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who meet the requirements of such Governmental Authority.  Each Grantor
acknowledges that any such sales may be at prices and on terms less favorable to
the Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable Law, the Agent shall have no obligation
to engage in public sales.

 

--------------------------------------------------------------------------------


 

(ii)                           Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act, and applicable state
securities Laws, the Agent may be compelled, with respect to any sale of all or
any part of the Securities Collateral and Investment Property, to limit
purchasers to Persons who will agree, among other things, to acquire such
Securities Collateral or Investment Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Agent than those obtainable through a public sale without
such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Securities Collateral or Investment Property for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities Laws, even if such issuer would agree to do so.

 

(iii)                        If the Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Grantor shall from time to time furnish to the
Agent all such information as the Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

 

(iv)                       Each Grantor further agrees that a breach of any of
the covenants contained in this SECTION 8.4 will cause irreparable injury to the
Agent and the other Credit Parties, that the Agent and the other Credit Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

 

SECTION 8.5.                                          No Waiver; Cumulative
Remedies.(i)                 No failure on the part of the Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Agent be required to look
first to, enforce or exhaust any other security, collateral or guaranties.  The
remedies herein provided are cumulative and are not exclusive of any remedies
provided by Law.

 

(ii)                           In the event that the Agent shall have instituted
any proceeding to enforce any right, power or remedy under this Security
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Agent, then and in every such case, the Grantors, the Agent and
each other Credit Party shall be restored to their respective former positions
and rights hereunder with respect to the Collateral, and all rights, remedies
and powers of the Agent and the other Credit Parties shall continue as if no
such proceeding had been instituted.

 

--------------------------------------------------------------------------------


 

SECTION 8.6.                                          Certain Additional Actions
Regarding Intellectual Property.  If any Event of Default shall have occurred
and be continuing, upon the written demand of the Agent, each Grantor shall
execute and deliver to the Agent an assignment or assignments of the registered
Patents, Trademarks and/or Copyrights and such other documents as are necessary
or appropriate to carry out the intent and purposes hereof to the extent such
assignment does not result in any loss of rights therein under applicable Law. 
Within five (5) Business Days of written notice thereafter from the Agent, each
Grantor shall make available to the Agent, to the extent within such Grantor’s
power and authority, such personnel in such Grantor’s employ on the date of the
Event of Default as the Agent may reasonably designate to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Grantor under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on Agent’s behalf.

 

SECTION 8.7.                                          Application of Proceeds. 
The proceeds received by the Agent in respect of any sale of, collection from or
other realization upon all or any part of the Collateral pursuant to the
exercise by the Agent of its remedies shall be applied, together with any other
sums then held by the Agent pursuant to this Security Agreement, in accordance
with and as set forth in the Transaction Documents and the Subordination
Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1.                                          Concerning
Agent.(i)         The Agent has been appointed as administrative agent and
collateral agent pursuant to the Securities Purchase Agreement.  The actions of
the Agent hereunder are subject to the provisions of the Transaction Documents. 
The Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including, without limitation, the release or substitution of the
Collateral), in accordance with this Security Agreement and the other
Transaction Documents.  The Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact except as set forth in the Transaction
Documents.  The Agent may resign and a successor Agent may be appointed in the
manner provided in the Securities Purchase Agreement.  Upon the acceptance of
any appointment as the Agent by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent under this Security Agreement, and the retiring
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement.  After any retiring Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Security Agreement while it was the Agent.

 

(ii)                                  The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if such Collateral is accorded treatment substantially equivalent
to that which the Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Agent nor any of the other Credit Parties shall have responsibility for,
without limitation (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders

 

--------------------------------------------------------------------------------


 

or other matters relating to any Securities Collateral, whether or not the Agent
or any other Credit Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral.

 

(iii)                               The Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and, with respect to all matters pertaining to
this Security Agreement and its duties hereunder, upon advice of counsel
selected by it.

 

(iv)                              If any item of Collateral also constitutes
collateral granted to the Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Agent, in its sole discretion, shall select which
provision or provisions shall control.

 

SECTION 9.2.                                          Agent May Perform; Agent
Appointed Attorney-in-Fact.  If any Grantor shall fail to perform any covenants
contained in this Security Agreement or in the Transaction Documents (including,
without limitation, such Grantor’s covenants to (i) pay the premiums in respect
of all required insurance policies hereunder, (ii) pay Claims, (iii) make
repairs, (iv) discharge Liens or (v) pay or perform any other obligations of
such Grantor with respect to any Collateral) or if any warranty on the part of
any Grantor contained herein shall be breached, the Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that the Agent shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which such Grantor fails to pay or perform as and when required
hereby.  Any and all amounts so expended by the Agent shall be paid by the
Grantors in accordance with the provisions of SECTION 9.3 hereof.  Neither the
provisions of this SECTION 9.2 nor any action taken by the Agent pursuant to the
provisions of this SECTION 9.2 shall prevent any such failure to observe any
covenant contained in this Security Agreement or any breach of warranty from
constituting an Event of Default.  Each Grantor hereby appoints the Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, or otherwise, from time to time after the
occurrence and during the continuation of an Event of Default in the Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Transaction Documents which the Agent may deem necessary to
accomplish the purposes hereof.  The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.  Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

 

SECTION 9.3.                                          Expenses.  Each Grantor
will upon demand pay to the Agent the amount of any and all amounts required to
be paid pursuant to Section 4(e) of the Securities Purchase Agreement.

 

SECTION 9.4.                                          Continuing Security
Interest; Assignment.  This Security Agreement shall create a continuing
security interest in the Collateral and shall (i) be binding

 

--------------------------------------------------------------------------------


 

upon the Grantors, their respective successors and assigns, and (ii) inure,
together with the rights and remedies of the Agent hereunder, to the benefit of
the Agent and the other Credit Parties and each of their respective successors,
transferees and assigns.  No other Persons (including, without limitation, any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto.  Without limiting the generality of the foregoing
clause (ii), any Credit Party may assign or otherwise transfer any indebtedness
held by it secured by this Security Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Credit Party, herein or otherwise, subject, however, to
the provisions of the Transaction Documents.

 

SECTION 9.5.                                          Termination; Release.

 

(a)                                 This Security Agreement, the Lien in favor
of the Agent (for the benefit of itself and the other Credit Parties) and all
other security interests granted hereby shall terminate with respect to all
Secured Obligations upon the indefeasible payment in full in cash of all
Obligations under the Transaction Documents (together with any matured
indemnification obligations as of the date of such payment, but excluding any
inchoate or unmatured contingent indemnification obligations), provided,
however, that in connection with the termination of this Security Agreement, the
Agent may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked, and (y) any Secured Obligations that may thereafter arise under the
Transaction Documents.

 

(b)                                 The Collateral shall be released from the
Lien of this Security Agreement in accordance with the provisions of the
Transaction Documents.  Upon termination hereof or any release of Collateral in
accordance with the provisions of the Transaction Documents, the Agent shall,
upon the request and at the sole cost and expense of the Grantors, assign,
transfer and deliver to the Grantors, against receipt and without recourse to or
warranty by the Agent, such of the Collateral to be released (in the case of a
release) or all of the Collateral (in the case of termination of this Security
Agreement) as may be in possession of the Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.

 

(c)                                  At any time that the respective Grantor
desires that the Agent take any action described in clause (b) of this
SECTION 9.5, such Grantor shall, upon request of the Agent, deliver to the Agent
an officer’s certificate certifying that the release of the respective
Collateral is permitted pursuant to clause (a) or (b) of this SECTION 9.5.  The
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Agent in good
faith believes to be permitted) by this SECTION 9.5.

 

SECTION 9.6.                                          Modification in Writing. 
No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by

 

--------------------------------------------------------------------------------


 

any Grantor therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Transaction Documents and unless in writing and
signed by the Agent and the Grantors.  Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by any Grantor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Security Agreement or any other document evidencing the Secured Obligations, no
notice to or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

 

SECTION 9.7.                                          Notices.  Unless otherwise
provided herein or in the Transaction Documents, any notice or other
communication herein required or permitted to be given shall be given in the
manner and become effective as set forth in the Securities Purchase Agreement,
as to any Grantor, addressed to it at the address of the Company set forth in
the Securities Purchase Agreement and as to the Agent, addressed to it at the
address set forth in the Securities Purchase Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other parties hereto complying as to delivery with the terms of this
SECTION 9.7.

 

SECTION 9.8.                                          GOVERNING LAW.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

SECTION 9.9.                                          CONSENT TO JURISDICTION;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL. (a) EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION SUCH COURTS
AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER
TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR

 

--------------------------------------------------------------------------------


 

ANY OTHER TRANSACTION DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(b)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH
GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(c)                                  EACH GRANTOR AGREES THAT ANY ACTION
COMMENCED BY ANY GRANTOR ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN
CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL
BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.7.  NOTHING
IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH
ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.10.                                   Severability of Provisions.  Any
provision hereof which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

--------------------------------------------------------------------------------


 

SECTION 9.11.                                   Execution in Counterparts;
Effectiveness.  This Security Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Security Agreement.

 

SECTION 9.12.                                   No Release.  Nothing set forth
in this Security Agreement shall relieve any Grantor from the performance of any
term, covenant, condition or agreement on such Grantor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person under or in respect of any of the Collateral or shall impose any
obligation on the Agent or any other Credit Party to perform or observe any such
term, covenant, condition or agreement on such Grantor’s part to be so performed
or observed or shall impose any liability on the Agent or any other Credit Party
for any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this Security Agreement, the Securities Purchase Agreement or the other
Transaction Documents, or under or in respect of the Collateral or made in
connection herewith or therewith.  The obligations of each Grantor contained in
this SECTION 9.12 shall survive the termination hereof and the discharge of such
Grantor’s other obligations under this Security Agreement, the Securities
Purchase Agreement and the other Transaction Documents.

 

SECTION 9.13.                                   No Credit for Payment of Taxes
or Imposition. No Grantor shall be entitled to any credit against the principal,
premium, if any, or interest payable under the Transaction Documents, and no
Grantor shall be entitled to any credit against any other sums which may become
payable under the terms thereof or hereof, by reason of the payment of any Tax
on the Collateral or any part thereof.

 

SECTION 9.14.                                   No Claims against the Agent.
Nothing contained in this Security Agreement shall constitute any consent or
request by the Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Collateral or any part thereof, nor as giving any Grantor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Agent in respect thereof or any claim
that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.

 

SECTION 9.15.                                   Obligations Absolute.  All
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of:

 

(i)                                any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Grantor;

 

(ii)                             any lack of validity or enforceability of the
Securities Purchase Agreement or any other Transaction Document, or any other
agreement or instrument relating thereto;

 

--------------------------------------------------------------------------------


 

(iii)                          any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the
Securities Purchase Agreement or any other Transaction Document or any other
agreement or instrument relating thereto;

 

(iv)                         any pledge, exchange, release or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Secured Obligations;

 

(v)                            any exercise, non-exercise or waiver of any
right, remedy, power or privilege under or in respect hereof, the Securities
Purchase Agreement or any other Transaction Document except as specifically set
forth in a waiver granted pursuant to the provisions of SECTION 9.6 hereof; or

 

(vi)                         any other circumstances which might otherwise
constitute a defense available to, or a discharge of, any Grantor (other than
the termination of this Security Agreement in accordance with
SECTION 9.5(a) hereof).

 

SECTION 9.16.  Subordination.                 NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIENS GRANTED HEREUNDER SECURING THE SECURED OBLIGATIONS SHALL
BE JUNIOR IN PRIORITY TO CERTAIN OBLIGATIONS OF THE GRANTORS IN THE MANNER AND
TO THE EXTENT SET FORTH IN, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
ARE SUBJECT TO, THE SUBORDINATION AGREEMENT.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors and the Agent have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

BODY CENTRAL CORP., as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BODY CENTRAL STORES, INC., as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BODY CENTRAL SERVICES, INC., as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BODY CENTRAL DIRECT, INC., as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

LANE FIVE PARTNERS LP, as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[Form of]

 

SECURITIES PLEDGE AMENDMENT

 

This Securities Pledge Amendment, dated as of                   , is delivered
pursuant to SECTION 5.1 of that certain Security Agreement (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 27, 2014, by BODY CENTRAL CORP., a Delaware
corporation (the “Company”) and each Subsidiary of the Company signatory thereto
(the “Original Guarantors”) and from time to time party thereto by execution of
a joinder agreement (the “Additional Guarantors” and, together with the Original
Guarantors, the “Guarantors”; the Company and the Guarantors are each a
“Grantor” and, collectively, the “Grantors”), in favor of LANE FIVE PARTNERS LP,
in its capacity as collateral agent (in such capacity, the “Agent”) for the
Buyers party to the Securities Purchase Agreement.  The undersigned hereby
agrees that this Securities Pledge Amendment may be attached to the Security
Agreement and that the Pledged Securities and/or Intercompany Notes listed on
this Securities Pledge Amendment shall be deemed to be and shall become part of
the Collateral and shall secure all Secured Obligations.

 

--------------------------------------------------------------------------------


 

PLEDGED SECURITIES

 

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER OF
SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

INTERCOMPANY NOTES

 

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST
RATE

 

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[                                                                                            ],

 

 

as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

LANE FIVE PARTNERS LP, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Intercompany Notes

 

BORROWER

 

LENDER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST
RATE

 

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Filings, Registrations and Recordings

 

NAME

 

STATE

 

OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Pledged Interests

 

Grantor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------